SULLIVAN, PJ.
1.Where record failed to show any evidence of bad faith on part of committee for petitioners, or on part of Cleveland Real Estate Board sponsoring petition for referendum election on stop-gap zoning ordinance, authorized by Cleveland City Charter, but showed that they acted in good faith, committee and •board are not to be held for any irregularities that might invalidate portion of signatures to petition, especially where they were" in no way responsible for irregularies complained of.
2. Under Cleveland City Charter, granting right of referendum to voters on ordinance, voter has right to have ordinance referred to him for approval or disapproval, and unless proceedings for reference are inherently and substantively tainted with fraud, voters are not to be jeopardized in their rights under the charter because of mere irregularities or in-validities for which committee for petitioners are not responsible.
3. Under Cleveland City Charter, providing for right of referendum on ordinance, if petition retains substance, and provisions of law are substantially complied with,. amendment can be made to petition as provided by charter, but when petition is so permeated with fraud that there is nothing good left in it, amendment would be fruitless and of no avail.
4. Under Cleveland City Charter, providing for right of referendum on city ordinance, sponsors of petition for referendum, free of any guilt of fraud, cannot be held responsible unless fraud is so infectious that it destroys good part as well as bad part of petition.
' 5. In absence of fraud,. a defect in legal document, of which judicial cognizance is taken, can always be amended in interests of substantial justice, since untinctured with degree of fraud that wipes instrument from existence.
6. In action to enjoin referendum election in city of Cleveland on stop-gap zoning ordinance, record showing filing of petition for referendum and of amendment to petition within 10. days after clerk found petition was insufficient, and that board of deputy state supervisors of elections ordered an election, showed compliance with Cleveland City Charter, providing for referendum so as to make clerk’s acts binding in law.
7. Board of. deputy state supervisors and inspectors of elections are to be given free reign, except on showing of fraud or gross abuse of discretion, and have political functions which are sovereign in their nature and which cannot be interfered with by courts.
(Vickery and Levine, JJ., concur.)
For reference *to full' opinion, see Omnibus Index, last page, this issue.